DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Amendment
The Amendment filed on 12/21/2021 has been entered. Claims 15-25 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 includes wherein Ar2B is a group obtained by removing hydrogen from an anthracene ring which is not within the scope of independent claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al (JP 2016/092280) (Sugawara) as evidenced by Matsumoto (JP 2020167389) in view of Meyer et al (US 2011/0303877) (Meyer) and Yoshida et al (WO 2014/102543) (Yoshida).

In reference to claims 15-17, 19 and 21-25, Sugawara teaches a device comprising an anode, a cathode, an emitting layer and a hole transport layer wherein, for example, (Sugawara [0131]) the emitting layer comprises a TADF compound e.g. D-6 and a host material e.g. H-120 as shown below (Sugawara [0025] [0201]-[0203]) as well as an additional dopant TTPA. 

    PNG
    media_image1.png
    174
    268
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    201
    237
    media_image2.png
    Greyscale

Sugawara teaches that compound D-6 is a delayed fluorescence compound and that such compounds have a small ΔEST that is selected as 0.5 eV or less (Sugawara [0012]). The skilled artisan would know that delayed fluorescence compounds have very low ΔEST for example < 0.15 eV. Moreover, these are inherent properties of the compound that result directly from the structure and are inseparable therefrom. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Sugawara does not expressly teach that the compound H-120 meets the triplet and singlet energy requirements of the instantly claimed compound. However, these are inherent properties of the compound that result directly from the structure and are inseparable therefrom. The compound is nearly identical to the compound E1 recited in the instant specification at paragraph [0415] and would be expected to have very similar electronic properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Furthermore, as evidence, Matsumoto teaches the same compound and teaches its properties including singlet and triplet energies (Matsumoto [Table 3}) as shown below (emphasis added) and teaches that it has ΔEST  fo 0.654.

    PNG
    media_image3.png
    167
    188
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    598
    media_image4.png
    Greyscale


Sugawara does not expressly teach that the hole transport material is a material comprising a crosslinkable group but teaches that materials for use in this layer can be any material having a hole injecting or hole transporting property among conventionally known compounds including polymeric materials (Sugawara [0156]-[0157]). 

With respect to the difference, Meyer teaches polymer P1 comprised of the coupling product of the monomer mixture as shown below as a cross linkable hole transport material for use in a hole transport layer of organic electronic devices. Meyer further teaches that these compounds give rise to improved device lifetimes.
 
    PNG
    media_image5.png
    855
    288
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    334
    300
    media_image6.png
    Greyscale

In light of the motivation of using the cross linkable polymer of Meyer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cross-linkable polymer as a hole transport material as described by Meyer in the device of Sugawara in order to improve device lifetime, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Sugawara and Meyer each teach that these devices are formed by various known film forming methods, including methods involving a wet application of each layer material from a solvent, e.g. spin coating. For example, Sugawara teaches that known methods of wet film forming including spin coating, dipping, flow coating and ink-jet, each of which inherently involve the application of the material(s) for a given layer in solvent (Sugawara [0163]). Similarly, Meyer teaches a preference for wherein the layers of the device are prepared from a solution method (Meyer [0123] [0109]). 

Sugawara in view of Meyer does not expressly teach that the crosslinking group of the polymer of Meyer is the claimed group XL-17 otherwise known as a benzocyclobutene but Meyer does, however, teach cycloalkene groups as preferred crosslinking groups to use instead of alkenyl groups (Meyer [0040]).  

With respect to the difference, Yoshida teaches, in analogous art, crosslinking groups for use in hole transporting polymer compounds including either vinyl, acrylate or bencocyclobutene groups as preferred alternatives for crosslinking groups (Yoshida p5, para 4). 

The substitution of the benzocyclobutene cross-linking group of Yoshida for the vinyl cross-linking group of Meyer, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result making the resultant polymer cross-linkable. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	


For Claim 15: Reads on method for producing a device with the claimed structure wherein D-6 reads on a compound of formula (T) wherein ArT1 is a phenoxazine further substituted with an N-phenyl carbazole, nT2 is 1, nT1 is 1, LT1 is phenylene, ArT2 is a substituted triazine; compound H-120 reads on compound B wherein Ar1B is a chrysene group, n1B is 2 and R1B is a substituted amino group, wherein the material layers are formed from solution. 
For Claim 16: Reads on wherein Ar1B is chrysene group.
For Claim 17: Reads on wherein R1B is a substituted amino group. 
For Claim 19: Reads on wherein  Ar3 is a substituted indenofluorene, nA is 5, one group LA is phenyl, one group LA is O, one group LA is phenyl, one group LA is -N(R’)-, R’ is a substituted phenyl, and X is a group of formula XL-1.
For Claim 21: Reads on wherein RT1 and RT2 are each benzene or substituted benzene, XT1 is an oxygen atom. 
For Claim 22: Reads on formula T1-1A and XT1 is an oxygen atom.
For Claim 23: Reads on wherein ArT2 is a substituted triazine. 
For Claim 24: Reads on the device wherein the first layer does not contain a phosphorescent metal complex. 
For Claim 25: The host material of Sugawara reads on the additional material as any of hole transporting, hole injection material, electron transport material etc.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as evidenced by Matsumoto in view of Brown et al (US 2012/0001127) (Brown).

In reference to claims 15, Sugawara teaches a device comprising an anode, a cathode, an emitting layer and a hole transport layer wherein, for example, (Sugawara [0131]) the emitting layer comprises a TADF compound e.g. D-6, a host material and a fluorescent compound, e.g. TTPA as shown below (Sugawara [0025] [0201]-[0203]). 

    PNG
    media_image1.png
    174
    268
    media_image1.png
    Greyscale
 
    PNG
    media_image7.png
    200
    233
    media_image7.png
    Greyscale


Sugawara teaches that compound D-6 is a delayed fluorescence compound and that such compounds have a small ΔEST that is selected as 0.5 eV or less (Sugawara [0012]). The skilled artisan would know that delayed fluorescence compounds have very low ΔEST for example < 0.15 eV. Moreover, these are inherent properties of the compound that result directly from the structure and are inseparable therefrom. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Sugawara does not expressly teach that the compound H-120 meets the triplet and singlet energy requirements of the instantly claimed compound. However, these are inherent properties of the compound that result directly from the structure and are inseparable therefrom. The compound is nearly identical to the compound E1 recited in the instant specification at paragraph [0415] and would be expected to have very similar electronic properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Furthermore, as evidence, Matsumoto teaches the same compound and teaches its properties including singlet and triplet energies (Matsumoto [Table 3}) as shown below (emphasis added) and teaches that it has ΔEST  fo 0.654.

    PNG
    media_image3.png
    167
    188
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    598
    media_image4.png
    Greyscale


Sugawara does not expressly teach that the hole transport material is a material comprising a cross-linkable group but teaches that materials for use in this layer can be any material having a hole injecting or hole transporting property among conventionally known compounds including polymeric materials (Sugawara [0156]-[0157]). 

With respect to the difference, Brown teaches a composition for preparing hole transport layers that comprises a first and second material where each of the first and second material can comprise one or more cross-linkable groups [0040] for example wherein the first and second material are the materials shown below (Brown [0146]-[0147]). Brown further teaches that the crosslinking groups (e.g. vinyl groups as in this example) are optionally selected from benzocyclobutane grou instead (Brown [0031]).

    PNG
    media_image8.png
    228
    283
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    152
    292
    media_image9.png
    Greyscale

Brown discloses the polymer that encompasses the presently claimed polymer, including wherein the crosslinking group is optionally benzocyclobutane instead of vinyl. Each of the disclosed substituents from the substituent groups of Brown are considered functionally equivalent and their selection would lead to obvious variants of the polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the polymer to provide the compound described above, which is both disclosed by Brown and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	
Brown further teaches that the use of these materials in an OLED device provides good lifetime and efficiency (Brown [0044]). 

In light of the motivation of using the hole transport material of Brown as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cross-linkable hole transport material as described by Brown in order to improve solution processing and increase device lifetime and efficiency, and thereby arrive at the claimed invention. 

Sugawara and Brown each teach that these devices are formed by various known film forming methods, including methods involving a wet application of each layer material from a solvent, e.g. spin coating. For example, Sugawara teaches that known methods of wet film forming including spin coating, dipping, flow coating and ink-jet, each of which inherently involve the application of the material(s) for a given layer in solvent (Sugawara [0163]). Similarly, Brown teaches a method wherein the layers of the device are prepared from a solution method (Brown [0191] [0199]). 
For Claim 15: Reads on method for producing a device with the claimed structure wherein D-6 reads on a compound of formula (T) wherein ArT1 is a phenoxazine further substituted with an N-phenyl carbazole, nT2 is 1, nT1 is 1, LT1 is phenylene, ArT2 is a substituted triazine; compound H-120 reads on compound B wherein Ar1B is an chrysene group, n1B is 2 and R1B is a substituted amino group, wherein the material layers are formed from solution.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786